[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR ARTICULATION RE: JUDGMENT OF NONSUIT
The plaintiff, Toufic Shartouni, commenced this action against the defendant, Ian Engelman, on June 8, 1999. On July 13, 1999, the defendant filed a request to revise the complaint, to which the plaintiff objected. On May 25, 2000, the court. Moran, J., sustained in part and overruled in part the plaintiffs objections. On June 4, 2000, the CT Page 14386 plaintiff filed a revised complaint. That revised complaint, however, did not fully comply with the court's rulings on the request to revise. On June 19, 2000, the defendant filed a motion for judgment of nonsuit against the plaintiff for failure to comply. The court, Moran, J., denied the motion for nonsuit without prejudice, and gave the plaintiff until September 1, 2000 to strictly comply with the court's order. The plaintiff failed to comply with the court's order, and on October 3, 2000, the court entered a judgment of nonsuit.
The plaintiff revised complaint, dated June 4, 2000, contains many of the paragraphs and phrases ordered deleted or revised by the court,1
and as such, the plaintiff has failed to strictly comply with the court's order or May 25, 2000. Because the plaintiff has failed to strictly comply with the May 25, 2000 court order, the plaintiff has also failed to comply with the court's order dated July 25, 2000 ordering strict compliance by September 1, 2000. Accordingly, the defendant's motion for judgment of nonsuit was granted. See Biro v. Hill, 231 Conn. 462. 464-65, 650 A.2d 541 (1994).
JOHN W. MORAN, JUDGE